DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Prior Art(s)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These art do disclose of “segmentation of audio data and determining periods of the sound related segments that satisfy one or more threshold non-sparsity criteria; and performing a classification on the periods to classify each of the periods accordingly” see Akotbar (US 10,747,231 B2) & Guo et al. (US 2018/0307753 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 & 12-20 of U.S. Patent No. (10,529,357). Although the claims at issue are not identical, they are not patentably distinct from each the instant application is merely a broader aspect of the prior patents and thus could have anticipated the instant’s claim’s language of said art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Kakadiaris et al. (US 2017/0125034 A1).

Claim 1, the prior art as in Kakadiaris et al. disclose of  a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: receiving one or more datasets of audio data of a key child captured in a natural sound environment of the key child (fig.1 (112/104); par [10, 17]) ; segmenting each of the one or more datasets of audio data to create audio segments, the audio segments comprising cry-related segments and non-cry segments (par [10, 15-16, 46-47]/the segmented data of various audio related to cry may be created); determining periods of the cry-related segments that satisfy one or more threshold non-sparsity criteria (par [13, 43, 46-47]/the frequency or amplitude analysis of the segmented data for acoustic signatures); and performing a classification on the periods to classify each of based on the time segmented data then type of cry may be noted including cry related to fussy).  

2. The system of claim 1, wherein the computing instructions are further configured to perform: outputting metrics based on the classification of the periods (par [18, 46-47, 49]).

Claim 11, the prior art disclose of a method being implemented via execution of computing instructions configured to run on one or more processors and stored on one or more non-transitory computer-readable media, the method comprising: receiving one or more datasets of audio data of a key child captured in a natural sound environment of the key child (fig.1 (112/104); par [10, 17]) ; segmenting each of the one or more datasets of audio data to create audio segments, the audio segments comprising cry-related segments and non-cry segments (par [10, 15-16, 46-47]/the segmented data of various audio related to cry may be created); determining periods of the cry-related segments that satisfy one or more threshold non- sparsity criteria (par [13, 43, 46-47]/the frequency or amplitude analysis of the segmented data for acoustic signatures); and performing a classification on the periods to classify each of the periods as either a cry period or a fussiness period (par [13, 19, 22]/based on the time segmented data then type of cry may be noted including cry related to fussy).  
  
12. The method of claim 11 further comprising: outputting metrics based on the classification of the periods (par [18, 46-47, 49]).
    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (US 2017/0125034 A1).

Claim 9. The system of claim 1, wherein the one or more datasets of audio data of the key child comprise datasets of audio data in which the key child is noted herein (par [2, 15]).

	But the prior art never limit the child as being less than 4 months old, but such system as noted is intended for any children including such a child being 4 months old for achieving same result so as to distinguish its crying types. 

Similarly, the claim 19 which cite substantially the same feature as claim 9 has been analyzed and rejected accordingly. 

(s) 3-8, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (US 2017/0125034 A1) and either (Emmanouilidou et al. (US 2018/0317876) or Hofer et al. (US 9,899,034 B2)).


Claim 3, the system of claim 1, but the prior art never specify such aspect as wherein the periods are separated by gaps of at least a first time- duration threshold without any cry-related segments.  

	But such aspect is specified in the time-frequency representation of crying data (Em-fig.3; par [79-80] or Hofer (fig.8; col.5 line 40-col.6 line 10). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as periods are separated by gaps of at least a first time- duration threshold without any cry-related segments so as to determine crying identification based on certain intervals.

Claim 4, the system of claim 3, wherein the first time-duration threshold is noted herein (fig.3), but the art never specify of the crying duration as being approximately 15 seconds to approximately 5 minutes.  

	But one of the ordinary skills in the art could have varied the interval of crying and other signals as related time by varying such intervals according to user’s specification by adding if desired such crying duration as being approximately 15 seconds to approximately 5 minutes if 

Similarly, the claim(s) 13-14 which cite substantially the same feature as claim(s) 3-4 respectively have been analyzed and rejected accordingly. 

Claim 5, the system of claim 1, but the prior art never specify as wherein the one or more threshold non-sparsity criteria comprise a first non-sparsity criterion in which each of the periods that satisfies the first non-sparsity criterion has a period duration longer than a second time-duration threshold.  

	But such aspect as having threshold non-sparsity criteria comprise a first non-sparsity criterion in which each of the periods that satisfies the first non-sparsity criterion has a period duration longer than a second time-duration threshold (Hofer-fig.8; col.5 line 40-col.6 line 10). Thus, one of the ordinary skills in the art could have varied the varying time-duration thresholds as noted for identifying the sound features according to intervals of the child.

Claim 6, the system of claim 5, wherein the second time-duration threshold is approximately 10 seconds to approximately 5 minutes (Hofer-fig.8; col.5 line 40-col.6 line 10).  

Similarly, the claim(s) 15-16 which cite substantially the same feature as claim(s) 5-6 respectively have been analyzed and rejected accordingly. 



Claim 7, the system of claim 1, wherein: the one or more threshold non-sparsity criteria , but the prior art never specify as comprise a second non-sparsity criterion in which each period of the periods that satisfies the second non-sparsity criterion has an aggregated cry duration that exceeds a third time-duration threshold; and the aggregated cry duration for the each period is an aggregate of durations of the cry- related segments within the each period.  

	But the art disclose of varying non-sparsity criteria comprising varying time-duration thresholds as noted herein (Hofer-fig.8; col.5 line 40-col.6 line 10).  Thus, one of the ordinary skills in the art could have modified the various time-duration threshold by implementing if desired such a second non-sparsity criterion in which each period of the periods that satisfies the second non-sparsity criterion has an aggregated cry duration that exceeds a third time-duration threshold; and the aggregated cry duration for the each period is an aggregate of durations of the cry- related segments within the each period as per engineer preference for same result so as to identify the sound features according to intervals of the child.






Similarly, the claim(s) 17-18 which cite substantially the same feature as claim(s) 7-8 respectively have been analyzed and rejected accordingly. 

Claim (s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al. (US 2017/0125034 A1) and Kenthapadi  et al. (US 10,261,958 B1).

Claim 10, the system of claim 1, wherein performing the classification on the periods comprises: applying a logistic regression model on features of the periods (Kaka-par [47-49]).  

	But the prior art never specify of such model as being a binary logistic regression model , but the art as in model as being a binary logistic regression model  (col.14 line 55-col.16 line 5). Thus, one of the ordinary skills in the art could have varied the models for such binary logistic regression model for using such machine learning algorithm to perform distinguishing features based on features variables as noted. 

Similarly, the claim(s) 20 which cite substantially the same feature as claim(s) 10 respectively have been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.